Filed 2/10/15 P. v. Vargas CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067828
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. 12CM2925)
                   v.

MICHAEL VARGAS,                                                                          OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Donna K.
Tarter, Judge.
         Maureen L. Fox, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Kane, Acting P.J., Detjen, J. and Peña, J.
       Appellant Michael Vargas pled guilty to oral copulation or sexual penetration with
a child 10 years of age or younger (Pen. Code, § 288.7, subd. (b))1, and was sentenced to
prison for an indeterminate term of 15 years to life. Following independent review of the
record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On August 18, 2012, a Hanford police officer interviewed a nine-year-old girl
regarding allegations that Vargas, her stepfather, had touched her inappropriately.
According to the victim, she had been lying in bed the previous night watching cartoons
with Vargas and her mother. While her mother was asleep, Vargas placed his hand over
the victim’s clothing and touched her vagina. He then put his hand under the victim’s
clothing and his fingers inside her vagina. The victim further stated that Vargas first
began touching her inappropriately three months earlier when they lived in Puerto Rico
and that during that time Vargas touched her vagina on three separate occasions, once
over her clothes and twice under her clothes.
       The victim also reported another incident of inappropriate touching that occurred
after the family moved to Hanford. On that occasion, while the victim’s mother was
cooking and Vargas was with the victim in another room, Vargas placed his finger in the
victim’s vagina. He then forcibly placed her hand on his penis and forced her to
masturbate him.
       Vargas was located, brought to the police station, and interviewed after he waived
his Miranda rights.2 Although Vargas initially denied touching the victim, he eventually
admitted much of the conduct attributed to him by her. A SART exam of the victim
disclosed that she had abrasions and lacerations to the opening of her vagina.




1      All further statutory references are to the Penal Code unless otherwise indicated.
2      Miranda v. Arizona (1966) 384 U.S. 436.


                                             2
        On September 28, 2012, the district attorney filed an information charging Vargas
with two counts each of oral copulation or sexual penetration of a child 10 years of age or
younger (counts 1 & 2), lewd and lascivious conduct by force with a child under the age
of 14 (counts 3 & 4/§ 288, subd. (b)(1)), penetration by force of a child 14 years of age or
younger (counts 5 & 6/§ 289, subd. (a)(1)(B)), sexual penetration of a child under the age
of 14 by a person more than seven years older (counts 7 & 8/§ 269, subd. (a)(5)), and
lewd and lascivious conduct with a child under the age of 14 (counts 9 &10/§ 288, subd.
(a)).
        Counts 3, 4, 5, 6, 9, and 10 also alleged a great bodily injury enhancement
(§ 12022.7, subd. (a)) and that the offenses occurred under circumstances that made
Vargas’s offenses punishable by a sentence of 15 years to life (§ 667.61, subds. (b) &
(c)).
        On June 17, 2013, Vargas pled guilty to one count of penetration of a child 10
years of age or younger in exchange for a stipulated term of 15 years to life and the
dismissal of the remaining counts and allegations.
        On July 12, 2013, the court sentenced Vargas to the stipulated term of 15 years to
life.
        Vargas’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal. 3d 436.) Vargas has not responded to this
court’s invitation to submit additional briefing.
        Following an independent review of the record, we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
        The judgment is affirmed.




                                               3